NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

IVAN KILGORE,                                   No. 17-15929

                Plaintiff-Appellant,            D.C. No. 2:11-cv-01745-TLN-DB

 v.
                                                MEMORANDUM*
ALICE OKOROIKE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      California state prisoner Ivan Kilgore appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference

to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly granted summary judgment because Kilgore

failed to raise a genuine dispute of material fact as to whether any defendant was

deliberately indifferent to Kilgore’s pain following surgery. See id. at 1057-60

(deliberate indifference is a high legal standard; medical malpractice, negligence,

or a difference of opinion concerning the course of treatment does not amount to

deliberate indifference).

      The district court did not abuse its discretion by denying Kilgore’s motion

for leave to amend his complaint to add new claims and defendants after the close

of discovery. See Serra v. Lappin, 600 F.3d 1191, 1200 (9th Cir. 2010) (setting

forth standard of review and factors for permitting leave to amend).

      The lack of a specific ruling on Kilgore’s request for judicial notice was not

an abuse of discretion because the requested factual findings from Kilgore’s

previous action were subject to dispute. See Lee v. City of Los Angeles, 250 F.3d

668, 689 (9th Cir. 2001) (setting forth standard of review and explaining that a

court may take judicial notice of matters of public record but may not take judicial

notice of disputed facts). To the extent the district court failed to take notice of

facts that were properly the subject of judicial notice, or took notice of disputed

facts, Kilgore was not prejudiced because the district court properly granted

summary judgment notwithstanding any such errors.


                                           2                                     17-15929
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       17-15929